DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
The present Office Action is based upon the original patent application filed on July 08, 2021 as modified by the preliminary amendment filed on July 08, 2021. Claims 18-37 are now pending in the present application.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18 and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 21 of U.S. Patent No. 10,379,214.
	Regarding claim 18, claim 1 of U.S. Patent No. 10,379,214 discloses
	a first radar device covering at least a first portion of a target volume into which projectiles are to be launched from a launch location adjacent to the target volume, the launch location including a plurality of launch locations (Claim 1: a first radar device aimed so that a first field of view of the first radar device covers at least a portion of a target volume into which projectiles are to be launched from a plurality of launch locations); and
	a processor receiving data from the first radar and identifying projectiles moving through the first portion of the target volume (Claim 1: a processor receiving data from the first and identifying from data from the first radar devices tracks of a plurality of projectiles),
	the processor calculating position data for each identified projectile based on the data from the first radar and identifying for each projectile a launch area within the launch location from which the corresponding projectile was launched (Claim 1: the processor determining for each projectile track identified a launch location from which the projectile was launched and providing to a device associated with the launch location data corresponding to a trajectory of the projectile).
	Regarding claim 28, claim 21 of U.S. Patent No. 10,379,214 discloses
	receiving data from a first radar device aimed so that the first radar device covers at least a first portion of a target volume into which projectiles are to be launched from a predetermined launch location adjacent to the target volume, the predetermined launch location having a plurality of individual launch areas (Claim 21: a first radar device aimed so that a first field of view of the first radar device covers at least a portion of a target volume into which projectiles are to be launched from a plurality of launch locations);
	receiving data from a second radar device aimed so that the second radar device covers at least a second portion of the target volume partially overlapping with the first portion of the target volume (Claim 21: a second radar device aimed so that a second field of view of the second radar device covers at least a portion of the target volume including a portion of the target volume outside the first field of view as well as an overlap portion of the target volume also included in the first field of view);
	determining, based on the data from the first and second radars, a track for each of a plurality of projectiles moving through the first and second portions of the target volume (Claim 21: combining data from the second radar to the data from the first radar to track each of the projectiles through the first and second fields of view); and
	projecting each track back in time to identify one of the individual launch areas as the launch area from which the corresponding projectile was launched (Claim 21: identifying from data from the first radar tracks of a plurality of projectiles, the processor projecting each track back in time until the projection of each track reaches one of a plurality of known launch locations to identify a launch location associated with each projectile).

Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,086,005.
	Regarding claim 18, claim 1 of U.S. Patent No. 11,086,005 discloses
	a first radar device covering at least a first portion of a target volume into which projectiles are to be launched from a launch location adjacent to the target volume, the launch location including a plurality of launch locations (Claim 1: a first radar device aimed so that a first field of view of the first radar device covers at least a portion of a target volume into which projectiles are to be launched, wherein a predetermined launch location is located adjacent to the target volume, the predetermined launch location having a plurality of individual launch areas); and
	a processor receiving data from the first radar and identifying projectiles moving through the first portion of the target volume (Claim 1: a processor receiving data from the first radar and identifying from the data from the first radar a track for each of a plurality of projectiles),
	the processor calculating position data for each identified projectile based on the data from the first radar and identifying for each projectile a launch area within the launch location from which the corresponding projectile was launched (Claim 1:  the processor projecting each track back in time to identify a launch location associated with the corresponding projectile and identify which one of the individual launch areas is the launch area from which the corresponding projectile was launched).

Claim 28 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 10 of U.S. Patent No. 11,086,005 view of Claim 21 of U.S. Patent No. 10,379,214.
	Regarding claim 28, Claim 10 of U.S. Patent No. 11,086,005 discloses 
	receiving data from a first radar device aimed so that the first radar device covers at least a first portion of a target volume into which projectiles are to be launched from a predetermined launch location adjacent to the target volume, the predetermined launch location having a plurality of individual launch areas (Claim 10: receiving data from a first radar device aimed so that a first field of view of the first radar device covers at least a portion of a target volume into which projectiles are to be launched, wherein a predetermined launch location is located adjacent to the target volume, the predetermined launch location having a plurality of individual launch areas); and projecting each track back in time to identify one of the individual launch areas as the launch area from which the corresponding projectile was launched (Claim 10: projecting each track back in time to identify a launch location associated with the corresponding projectile and identify which one of the individual launch areas is the launch area from which the corresponding projectile was launched).
	Claim 10 of U.S. Patent No. 11,086,005 fails to teach receiving data from a second radar device aimed so that the second radar device covers at least a second portion of the target volume partially overlapping with the first portion of the target volume; determining, based on the data from the first and second radars, a track for each of a plurality of projectiles moving through the first and second portions of the target volume.
	However, Claim 21 of 10,379,214 discloses  receiving data from a second radar device aimed so that the second radar device covers at least a second portion of the target volume partially overlapping with the first portion of the target volume (Claim 21: a second radar device aimed so that a second field of view of the second radar device covers at least a portion of the target volume including a portion of the target volume outside the first field of view as well as an overlap portion of the target volume also included in the first field of view);
	determining, based on the data from the first and second radars, a track for each of a plurality of projectiles moving through the first and second portions of the target volume  (Claim 21: combining data from the second radar to the data from the first radar to track each of the projectiles through the first and second fields of view).









Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Du Toit et al. (US Patent No. 10,605,910).
	Regarding claim 18, Du Toit discloses a system for tracking multiple projectiles (Col. 1 line 30; see track the trajectories of multiple golf balls), comprising:
	a first radar device (Fig. 1 radar sensor)  covering at least a first portion of a target volume into which projectiles are to be launched from a launch location adjacent to the target volume (Fig. 2; Col. 3 lines 23-25; Col. 4 lines 5-6; e.g., calculated ball flight trajectories to the correct users, …location of the user when the ball was launched), the launch location including a plurality of launch locations (Col. 1 see multiple golf balls hit by one or more golfers); and
	a processor receiving data from the first radar and identifying projectiles moving through the first portion of the target volume (Col. 9 line 10-11, 23-25; Col. 10 lines 14-15),
	the processor calculating position data for each identified projectile based on the data from the first radar and identifying for each projectile a launch area within the launch location from which the corresponding projectile was launched (Col. 9 line 21; e.g.. determine their geographical origins and landing locations) and (Col. 11 lines 4-5). 
	Regarding claim 19, Du Toit discloses the system of claim 18, wherein the processor assembles the position data for each projectile to determine a track for the corresponding projectile (Col. 3 lines 5-6).
	Regarding claim 20, Du Toit discloses the system of claim 19, wherein the processor projects each track back in time to identify the launch area from which the corresponding projectile was launched (Col. 11 see claim 15).
	Regarding claim 21, Du Toit discloses the system of claim 19, further comprising a plurality of pre-installed devices, each of the pre-installed devices being associated with a corresponding one of the launch areas, the processor being configured to forward information corresponding to each track to the pre-installed device of the launch area from which the projectile corresponding to the track was launched (Col. 1 line 58-60 see user maybe able to view detail information of ever shot on his mobile device, immediately after the shot is hit).
	Regarding claim 22, Du Toit discloses the system of claim 18, wherein the first radar is aimed so that the first portion of the target volume includes at least first and second ones of the launch areas where the first launch area is elevated above the second launch area (Col. 9 see claim 9).
	Regarding claim 23, Du Toit discloses the system of claim 18, wherein the radar is configured to track golf balls launched from hitting bays at a driving range (Col. 1 lines 39-42) and (Col. 3 lines 47-50).
	Regarding claim 24, Du Toit discloses the system of claim 21, wherein the projectiles are golf balls and each of the pre-installed devices has a screen configured to display golf ball trajectories and flight data associated with the trajectories (Col. 2 lines 20-23).
	Regarding claim 25, Du Toit discloses the system of claim 19, wherein the processor associates a user with a user location when the user registers with the system and enables a GPS functionality on a user device (Col. 1 lines 53-55).
	Regarding claim 26, Du Toit discloses the system of claim 25, wherein, when each of a plurality of users is associated with a corresponding user device, the processor associates a first track with a first one of the user devices when a launch location of the first track is closer to a location of the first user device than to a location of any of the other user devices (Col. 2 line 46-50) and (Col. 10 Claim 23).
	Regarding claim 27, Du Toit discloses the system of claim 26, wherein the processor queries each user device to ask the user to indicate whether the user launched any of a group of recently launched projectiles (Col. 4 lines 12-15) and (Col. 10 Claim 20).

Allowable Subject Matter
Claims 28-37 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY X PHAM whose telephone number is (571)270-7115. The examiner can normally be reached Mon-Fri: 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY X PHAM/Primary Examiner, Art Unit 3648